DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because numeral styled labels are insufficient in labeling rectangular elements.  MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Allowable Subject Matter
Claim(s) 2-4, 6, 10, 12-14, 16, and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 7, 8, 17, and 18, it is unclear as to whether “the sinusoidal patterns” is referring to the “three sinusoidal patterns”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 9, 11, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Keshavmurthy (US 2009/0262363) in view of Hillman (US 2016/0327779).
Regarding claims 1, 9, 11, and 19, Keshavmurthy discloses a system and method of use comprising: a second light source that is configured to emit second light having a second wavelength as a temporally modulated beam ([0040]: “wavelength modulated light sources”); a scanning mirror that is configured to: raster scan the first light across a sample during a raster scan period, and project a structured light pattern of the second light onto the sample during the raster scan period ([0045]: “MEMs mirror system 122”); a camera that is configured to receive at least a portion of the second light that is backscattered from the sample during the raster scan period ([0065], [0066]: “image capturing module 144”); and one or more processors that are configured to generate a second image of the sample from the at least the portion of the second light that is backscattered from the sample during the raster scan period, wherein the second image of the sample is a three-dimensional topographic image of the sample, and output the second image of the sample to a display ([0072]: “3D surfacing software for modeling of the 3D coordinates”).  Keshavmurthy does not explicitly disclose a first light source that is configured to emit first light having a first wavelength as a temporally continuous beam; a scanning mirror configured to raster scan the first light across a sample during a raster scan period; a photodetector that is configured to receive at least a portion of the first light that is backscattered from the sample during the raster scan period; and one or more processors that are configured to: generate a first image of the sample from the at least the portion of the first light that is backscattered from the sample during the raster scan period; and output the first image of the sample.  However, Hillman teaches that additional light sources and detectors may be ([0209]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the additional source and detector of Hillman, as to provide enhanced imaging capabilities in a structured light system.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Keshavmurthy (US 2009/0262363) in view of Hillman (US 2016/0327779), as applied to claims 1 and 11 above, in view of Ben-Moshe (US 2012/0218464).
Regarding claims 5 and 15, neither Keshavmurthy nor Hillman explicitly disclose that the structured light pattern comprises a Gray code pattern.  However, Ben-Moshe teaches a gray code structured light pattern ([0038]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the code of Ben-Moshe to the structured light of Keshavmurthy and Hillman, as to provide a common pattern that is known in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793